Citation Nr: 0816887	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-38 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for a 
psychiatric disorder, other than PTSD.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1986 to 
September 1991. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for post-traumatic stress disorder (PTSD) 
and that denied a petition to reopen a final disallowed claim 
for service connection for a psychiatric disorder. 

The veteran testified before the Board sitting at the RO in 
March 2008.  A transcript of the hearing is associated with 
the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

In January 1999, the RO denied service connection for memory 
loss claimed as an undiagnosed illness as a result of service 
in the Persian Gulf War.  In September 1998, a VA examiner 
diagnosed adjustment disorder with anxiety and depression.  
The RO denied service connection because there was no 
competent medical evidence of a psychiatric disorder in 
service or a relationship between the diagnosed disorder and 
any aspect of service.  The veteran did not express 
disagreement within one year and the decision became final.  
38 U.S.C.A. § 7105 (West 2002). 

In February 2006, the RO received the veteran's claim for 
service connection for major depression, PTSD, and an 
unspecified mental disorder.  In June 2006, the RO denied 
service connection for PTSD because there was no current 
diagnosis of the disorder, no service record evidence of 
participation in combat, and insufficient information to 
conduct research to verify the occurrence of the contended 
stressful events.  The RO denied a petition to reopen the 
final disallowed claim for depression and other psychiatric 
disorders because evidence received since the last final 
disallowance, although new, did not address a previously 
unsubstantiated relationship between the disorders and any 
aspect of service.  In July 2006, the veteran expressed 
timely disagreement with the decision.  

The RO has not yet issued a statement of the case regarding 
the petition to reopen the final disallowed claim for service 
connection for a psychiatric disorder previously diagnosed as 
an adjustment disorder with anxiety and depression.  The 
failure to issue a statement of the case is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999). 

In a March 2008 Board hearing, the veteran stated that he was 
receiving Social Security Administration (SSA) disability 
benefits for a psychiatric disorder.  Because the SSA's 
decision and the records upon which the agency based its 
determination may be relevant to VA's adjudication of his 
pending claims, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. 
§ 3.159(c)(2); see also Diorio v. Nicholson, 20 Vet. App. 
193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The veteran stated that he had been receiving psychiatric 
care at the Jackson VA Medical Center.  He did not indicate 
the dates of treatment.  The file contains records of 
inpatient psychiatric care at that facility from February 1 
to February 14, 2006, with no records of outpatient care.  A 
note from the attending physician states that a discharge 
summary would be prepared, but none is of record.  The 
veteran also stated that he had received outpatient 
psychiatric care after discharge in 1992 or 1993 from a 
psychiatrist at the Louisiana Clinic in New Orleans.  

The veteran reports that while serving in the Persian Gulf 
two members of his squad were killed.  He identified them as 
[redacted] and Private [redacted].  Service personnel records 
show that the veteran did not receive any combat awards or 
badges but was assigned to Company B, 3rd Battalion, 15th 
Infantry in the Southwest Asia Theater of Operations during 
Operation Desert Storm.  Although he could not provide the 
dates of the deaths, most ground combat action in Operation 
Desert Storm occurred in February 1991.  Therefore, 
sufficient information is available to warrant a search of 
unit records and casualty lists to determine if the veteran 
was in combat and to attempt to verify the occurrence of the 
stressors.   

Finally, treatment records during the veteran's February 2006 
VA hospitalization indicate that he exhibited paranoid and 
delusional behavior and was initially diagnosed with 
unspecified psychoses.  Although none of the records contain 
any comments regarding stressful events in service, the 
records do not show a final diagnosis or any follow-up care, 
and there is no medical opinion regarding the etiology of the 
psychiatric symptoms.  

VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.  As such, 
the Board finds that this case must be remanded for a VA 
psychiatric examination.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration all records of examination 
and adjudication of the veteran's 
psychiatric disability.  

2.  Request that the veteran provide the 
name and address of the physician or the 
facility in New Orleans, Louisiana where 
he received psychiatric treatment in 1992 
or 1993 and request that he authorize 
release of records of that treatment.  
Then request the records and associate 
any records received with the claims 
file. 

3.  Request from the Joint Service Record 
Research Center or the National Archives 
and Record Administration, as 
appropriate, unit operations logs, daily 
reports, and casualty lists for 3rd 
Battalion, 15th Infantry during the month 
of February 1991.  Specifically request 
any records regarding the deaths of 
[redacted] or Private [redacted] from 
Company B, 3rd Battalion, 15th Infantry.  

4.  Request from the Jackson VA Medical 
Center all records of mental health 
treatment of the veteran from January 
2005 to the present.  

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should afford the 
veteran a VA psychiatric examination to 
determine the nature, extent and etiology 
of any psychiatric disability found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All necessary tests should be 
conducted, and the examiner should rule 
in or exclude a diagnosis of PTSD.  The 
examination report should note all 
psychiatric disabilities found to be 
present, and the examiner should comment 
as to whether it is at least as likely as 
not that any psychiatric disability found 
to be present is related to or had its 
onset during service.  If the examiner 
diagnoses the veteran as having PTSD, the 
examiner should indicate the stressor(s) 
underlying that diagnosis.  In offering 
these assessments, the examiner must 
acknowledge the veteran's report of a 
continuity of psychiatric symptoms since 
service.  The rationale for any opinion 
expressed should be provided in a legible 
report.  

6.  Then, provide the veteran with a 
statement of the case relevant to a 
petition to reopen a final disallowed 
claim for service connection for a 
psychiatric disorder other than PTSD and 
an opportunity to perfect an appeal.  

7.  Readjudicate the appeal.  If the 
decision remains adverse to the veteran, 
provide the veteran and his 
representative, if any, with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

